Нетехнічне резюме проекту компанії «Карпатський вітер»

10 листопада 2015
1 Вступ

Цей документ є нетехнічним резюме проекту будівництва вітряної електростанції у Львівській
області, Україна, запропонований приватною компанією ТОВ «Карпатський вітер».

Він також містить коротку інформацію про потенційні екологічні та соціальні наслідки, а
також про інші екологічні та соціальні аспекти, пов'язані із впровадженням проекту.
Відповідні заходи щодо зменшення основних негативних екологічних і соціальних наслідків,
які можуть виникнути в процесі будівництва іексплуатації ВЕС, наведені у Таблиці 1 цього
документу.

Приватна компанія ТОВ "Карпатський вітер" звернулася до Європейського Банку
реконструкції та розвитку (ЄБРР) з метою отримання фінансування цього проекту. Проект
має відповідати вимогам екологічної та соціальної політики ЄБРР від 2014 року та визначений
як проект категорії Б.

Нетехнічне резюме проекту (НРП) та інші матеріали проекту будуть розміщені у вказаних
нижче місцях для інформування громадськості. Документи стосовно екологічних і
соціальних аспектів будуть доступними для ознайомлення впродовж кожного робочого дня
за адресами:

е. Офіси компаній «Карпатський вітер»/ «Еко-Оптіма»
Адреса: вул.Січових Стрільців 12/9, м.Львів Тел: 438 032 2610776

| Мерія м. Старий Самбір
Адреса: вул. Л.Галицького 35, м.Старий Самбір,
Львівська обл. Тел.: 138 03238 21643

е Стрільбицька сільська рада
Адреса: вул.Яблунева 82, Старосамбірський р-н,
с.Стрільбичі, Львівська обл. Тел.: 138 03238-62544

е. Старосамбірська районна державна адміністрація
Адреса: вул.Л.Галицького 35, м.Старий Самбір,
Львівська обл. Тел.: 138 03238 21195

Коментарі, що стосуються проекту, можуть також бути висловлені в ході громадських слухань,
які відбудуться З грудня 2015 р. за адресою: вул.Л.Галицького 9ба, м.Старий Самбір, Львівська обл.
Дата, місце і час проведення зборів громадськості будуть оголошені в місцевих ЗМІ як
мінімум за три тижні до їх проведення. Для отримання додаткової інформації щодо проекту
або для надання коментарів щодо екологічної та соціальної документації звертайтеся, будь
ласка, за адресою:

Ім'я Контактна інформація

Максим Козицький, Директор Компанія: ТОВ «Карпатський вітер» / ТОВ «Еко-
Оптіма»

Поштова адреса: вул.Січових Стрільців 12/9, м.Львів,
Україна

Телефон: 438 032 2610776

Адреса електронної пошти: іпіоФесооріїта.соп ма

2 Опис запропонованого проекту

Проектом передбачається будівництво вітряної електростанції (ВЕС) встановленою
потужністю 9,9 МВт. На майданчику буде встановлено три вітряні турбіни виробництва
датської компанії Уевіаз, кожна потужністю 3,3 МВт. Очікуване річне виробництво
електроенергії складе близько 28 млн. кВт'год/ рік, яка продаватиметься в мережу за
«зеленим» тарифом.

Вітряна електростанція буде розташована у верхів'ї ріки Дністер, в західній частині міста
Старий Самбір на землях Старосамбірської міської ради та землях Стрільбичської сільської
ради, що у 74 км від м. Львів та близько 40 км від українсько-польського кордону. Населення
міста Старий Самбір становить 6 266 осіб, населення села Стрільбичі - 1 831 особа. На Мал. 1
вказано розташування майданчика проекту.

Висота вежі вітроенергетичної установки буде становити 117М, а максимальна висота з
урахуванням лопатей ротора - 175м. Вітротурбіни будуть з'єднані між собою підземними
електричними кабелями потужністю 35кВ.

Тенеруюче обладнання вітроелектростанції буде приєднане до діючих електричних мереж
ДТГО «Львівська залізниця» шляхом будівництва підземної кабельної лінії довжиною 2,5 км до
підстанції «Старий Самбір-тяга».

Діючі під'їзні грунтові дороги до будмайданчика буде впорядковано та побудовано нові
дороги з гравійним покритям шириною 5 м у межах майданчика для доставки та
обслуговування вітряних турбін.

Проект здійснюватиметься на площі близько 2,5 га, яку буде арендовано для розміщення
турбін та будівництва доріг у межах будмайданчика. Окрім того, ТОВ «Карпатський вітер»
додатково орендує 5 га на короткостроковий період будівництва ВЕС.

Використовуючи енергію вітру як відновлюваного джерела енергії для виробництва
електроенергії проект матиме значні екологічні переваги в порівнянні з іншими видами
виробництва електроенергії, такими як виробництво електроенергії шляхом використання
викопних видів палива (газ, вугілля) або ядерної енергії. Впровадження проекту сприятиме
скороченню викидів парникових газів, створенню нових робочих місць та підвищенню
надійності енергопостачання в регіоні.

Власником проекту є приватна компанія ТОВ "Карпатський вітер", яка є дочірньою компанією
ТОВ «Еко-Оптіма», м.Львів. Головною сферою діяльності компанії є розробка проектів
відновлюваної енергетики в Західному регіоні України, включаючи проекти з використання
енергії вітру.
Мал 1: Розташування будівельного майданчика

Загальний вид на карті Збільшене зображення з

3 Огляд екологічних і соціальних аспектів, охорони здоров'я і безпеки

31 Проектні дослідження та проектні документи

Було розроблене декілька документів, що разом складають екологічну і соціальну
документацію проекту. На додаток до цього нетехнічного резюме, інші матеріали включають

такі документи:

Оцінка впливу на навколишнє середовище (ОВНС)

У 2014 році була проведена оцінка впливу на навколишнє середовище (ОВНО) підрядчиком
проекту - приватною компанією ТОВ «Проект-Буд», м Львів, хоча згідно з чинним
законодавством України розробка ОВНС для проектів з використання енергії вітру не
вимагається.

Склад та обсяги цього ОВНС загалом відповідають міжнародним стандартам щодо
задоволення вимог міжнародних фінансових організацій. Дослідження містить детальну
інформацію про біорізноманіття та види, виявлені в районі реалізації проекту, які
знаходяться під охороною.

Вивчення біорізноманіття

Дослідження з оцінки біорізноманіття в районі реалізації проекту було здійснено у 2010 р.
групою спеціалістів з вивчення флори і фауни під керівництвом орнітолога з Львівського
національного університету. Воно базується на результатах багаторічних досліджень
екосистеми верхів'я Дністра групою українських та німецьких експертів (з середини 90-х
років) та містить численні дані та відповідний аналіз району реалізації проекту, в тому числі
дані щодо міграції птахів та видів, які знаходяться під охороною.

План дій в екологічній і соціальній сфері (ЕЗАР)

Для всебічної оцінки екологічних і соціальних аспектів був здійснений аналіз екологічних і
соціальних аспектів, питань охорони здоров'я і безпеки. На основі загального аналізу був
розроблений План дій в екологічній і соціальній сфері (ЕБАР). У цьому документі визначені
методи запобігання, скорочення і контролю потенційних негативних наслідків проекту на
навколишнє середовище і населення. Огляд основних заходів щодо пом'якшення наслідків
такого впливу приведений в Таблиці 1 у кінці цього документу.

План залучення зацікавлених сторін (5ЕР)

План залучення зацікавлених сторін (5ЕР) був розроблений з метою визначення методів
взаємодії ТОВ «Карпатський вітер» з громадянами та організаціями, які можуть зазнати
впливу з боку проектної діяльності, або можуть мати певний інтерес до проекту на різних
етапах його розробки і впровадження.

ТОВ «Карпатський вітер» призначить особу, відповідальну за зв'язки з громадськістю, яка буде
підтримувати відкритий діалог із групою зацікавлених осіб та місцевою громадою. У будь-
який час до початку або під час будівництва та експлуатації ВЕС будь-яка зацікавлена особа
може піднімати питання, що її турбують, висловлювати коментарі та побажання щодо
проекту.

Девелопер прийматиме і розглядатиме усі коментарі або скарги, що надійшли від населення,
та своєчасно на них реагуватиме.

3.2 Зони підвищеного ризику

Район реалізації проекту вважається таким, що має середню екологічну чутливість у зв'язку з
наявністю там цінних екосистем та видів, які знаходяться під охороною, проте у
безпосередній близькості від проекту відсутні території природно-заповідного фонду.
Найближча заповідна зона - регіональний ландшафтний парк «Верхньо-Дністровські
Бескиди» - знаходиться на відстані більш як 20 км від майданчика проекту.

Найближчі житлові будівлі розташовані на відстані близько 615 м у с.Стрільбичі, що є
достатнім для забезпечення відповідності рівнів шуму та вібрації від генераторів
встановленим санітарним нормам.

У безпосередній близькості до проекту відсутні об'єкти культурної або археологічної
спадщини.

33 Вплив проекту на довкілля і пом'якшення наслідків такого впливу

Оцінка потенційного екологічного і соціального впливу проекту визначила, що на додаток до
його переваг проект може мати деякий негативний вплив на навколишнє середовище та
населення за відсутності належного управління проектом. Враховуючи це, девелопер проекту
має здійснити певні дії (так звані «заходи із пом'якшення впливу»), щоб запобігти, зменшити
або пом'якшити негативний вплив цього проекту.

Зведений огляд основних наслідків проекту і заходів щодо пом'якшення їх негативного впливу
приведений у Таблиці 1 нижче.
Таблиця 1

Огляд основних наслідків проекту та заходів щодо пом'якшення їх негативного впливу

Мо Питання Потенційний вплив Заходи щодо пом'якшення наслідків впливу
1 Вплив Впливи на етапі будівництва основних - Підготувати і впровадити план управління будівництвом для

загального (вежі) та пов'язаних з проектом (під'їзні скорочення і пом'якшення наслідків впливу загального будівництва,

будівництва шляхи, лінія електропередачі) об'єктів, включаючи шум, викиди в атмосферу, утворення відходів та їх
зокрема впливи під час земляних робіт, пил, утилізацію;
шум, викиди в атмосферу від задіяних у - Постійний моніторинг негативного впливу з метою забезпечення
роботі транспортних засобів тощо дотримання національних екологічних стандартів і вимог ЄБРР.

2 Шум Шум та вібрації від працюючих вітряних Зменшити шум та вібрацію за допомогою:
турбін - Вибору відповідної сучасної технології, конструкції вітряних турбін та
іншого обладнання;

- Правильної установки та регулярного технічного обслуговування
обладнання;

- Контроль рівнів шуму на майданчику та біля найближчих житлових
будівель (рівень не повинен перевищувати допустимі норми, що
складають 45дБ для районів житлової забудови)

3 | Дорожній Збільшення кількості транспортних засобів - Розробити і впровадити план управління дорожнійм рухом з
рух істан протягом будівництва для доставки ними особливою увагою на перевезенні важких великогабаритних вантажів та
доріг будівельних матеріалів, важких забезпеченні безпеки населення;
великогабаритних деталей турбін. Вплив на | - Підготувати і впровадити план заходів з охорони здоров'я і безпеки
дороги місцевого значення, які зазвичай населення;
знаходяться у незадовільному стані. - Дотримання всіх діючих національних нормативних вимог і стандартів.
4 | Птахита Потенційний вплив ВЕС на птахів та - Фарбування лопатей турбін спеціальною флуоресцентною фарбою, що
кажани кажанів, особливо під час їх міграцій. помітна для птахів;
- Використання акустичних та світлових пристроїв протягом періодів
міграції птахів;
- Постійний моніторинг впливу ВЕС на птахів та кажанів, особливо у
міграційні періоди навесні та восени, з можливими змінами в
експлуатації у такі періоди.
5 | Візуальний Візуальний вплив проекту на ландшафт; - Здійснити оцінку візуального впливу проекту на ландшафт (ІМІА);
вплив загальна висота турбіни, коли лопать - Розробити та впровадити План збереження ландшафту на основі ІМІА,

знаходиться в найвищому положенні,
досягне 175м.

включаючи заходи з пом'якшення ефекту впливу «мерехтіння тіні» від
рухомих лопатей турбіни та ефекту «бліків» від попадання сонячних
променів на лопаті або башту турбіни під певним кутом.

